Citation Nr: 1609694	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-38 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond May 31, 2008, based on the need for convalescence following December 2007 surgery associated with service-connected lumbar spine disorder.

2.  Entitlement to a rating in excess of 20 percent for service-connected lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2013, the Board, in pertinent part remanded the current appellate claim for further development to include consideration by the appropriate Veterans Service Center Manager in accord with 38 C.F.R. § 4.30(b) of an extension beyond May 31, 2008.  The record reflects this, and all other development directed by the June 2013 remand, has been substantially accomplished.  Accordingly, a new remand is not required to comply with Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons addressed in the REMAND portion of the decision below the Board finds further development is required regarding the issue of entitlement to a rating in excess of 20 percent for his lumbar spine disorder.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent surgery for his service-connected lumbar spine disorder in December 2007.

2.  The pertinent Veterans Center Service Manager did not approve the Veteran for an extension of his temporary total rating for convalescent purposes beyond May 31, 2008.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran had severe postoperative residuals of his December 2007 lumbar surgery beyond May 31, 2008.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating beyond May 31, 2008, based on the need for convalescence following December 2007 surgery associated with service-connected lumbar spine disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board previously acknowledged in the June 2013 decision that the Veteran has not been informed, via RO correspondence, of the criteria for an extension of his temporary total rating.  However, the Board also determined, in essence, that this was harmless error.  In pertinent part, it was noted the Veteran was provided with a Statement of the Case in September 2009 that included the regulatory text (38 C.F.R. § 4.30) explaining to him what is required for a grant of an extension of his temporary total rating; and that his November 2008 statement demonstrated a basic knowledge of what was needed to grant his claim.  Similarly, a more recent September 2015 written statement from his accredited representative also indicated basic knowledge of what was needed to grant this claim, to include a summary of the relevant regulatory provisions.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate this claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the record reflects the Veteran was accorded a VA arranged examinations in April 2008 which evaluated the service-connected lumbar spine disorder post-surgery.  No inaccuracies or prejudice is demonstrated with respect to this examination.  The Board also notes that there does not appear to be any reasonable basis to conclude addition examination is warranted based upon the facts of this case.  Moreover, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

A veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430.  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.

In June 2013, the Board determined, in pertinent part, that the record indicates the Veteran had shown the need for post-surgical convalescence for three months beyond March 1, 2008, due to severe postoperative residuals; and that he had shown that he necessitated a three-month extension of his temporary total rating from March 1, 2008 through May 31, 2008.  Accordingly, the Board granted an extension of the temporary total rating under 38 C.F.R. § 4.30 for that period.  However, as the law mandated requests for further extensions of 1 or more months, up to 6 months, must be approved by the Veterans Service Center Manager and could not be adjudicated by the Board at that time (38 C.F.R. § 4.30(b)), the appeal was remanded for consideration by the appropriate Veterans Service Center of an extension beyond May 31, 2008.

In this case, the record reflects that, while on remand, the pertinent Veterans Center Service Manager did not approve the Veteran for an extension of his temporary total rating for convalescent purposes beyond May 31, 2008.  The evidence shows that the preponderance of the competent medical and other evidence of record is against a finding the Veteran had severe postoperative residuals of his December 2007 lumbar surgery beyond May 31, 2008.  For example, treatment records dated in January 2008, February 2008, and April 2008 reflect the Veteran reported decreased back pain following the December 2007 surgery.  In addition, records dated in April 2008 noted improved posture.  Similarly, the April 2008 VA arranged examination noted the Veteran's posture was within normal limits.  Although the April 2008 VA examiner did not explicitly express an opinion regarding the Veteran's capacity to return to work, an August 2008 VA neurologic record indicates it was determined the Veteran could return to work in a light duty capacity.

In summary, records following the December 2007 back surgery indicated improvement of back pain and posture; as well as a determination in August 2008 that the Veteran could return to work in a light duty capacity.  Although the Veteran continued to have lumbar spine symptomatology, the provisions of 38 C.F.R. § 4.30 do not mandate a total rating for convalescent purposes be until there is total relief but rather when there are no severe postoperative residuals that would prevent a return to work.

The Board acknowledges the Veteran has contended he had to retire from his job as a bus operator in November 2008 due to his back problems; and that a January 2009 VA examination reflects he reported he had not been able to work since the December 2007 surgery.  However, the Board notes that he has been assigned a TDIU from November 2008 based, at least in part, due to his lumbar spine symptoms.  In other words, he has already been compensated for such impairment during this period.  Further, the Veteran had indicated his service-connected left knee disorder was also a factor in his having to leave this occupation.  Moreover, information from the Veteran's employer indicates he last worked in November 2008, although it was noted he did leave due to medical disability.

In view of the foregoing, the Board finds that the record indicates for the period from May 31, 2008, to the November 2008 assignment of a TDIU, the Veteran's lumbar spine symptoms had improved following surgery to the extent it was possible for him to return to light duty employment.  Therefore, the preponderance of the evidence is against an extension of a temporary total rating pursuant to 38 C.F.R. § 4.30 beyond May 31, 2008.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to an extension of a temporary total rating beyond May 31, 2008, based on the need for convalescence following December 2007 surgery associated with service-connected lumbar spine disorder is denied.


REMAND

The Board observes that the various documents submitted by the Veteran in conjunction with the appeal for extension of the temporary total rating could reasonably be construed as a Notice of Disagreement (NOD) to the determination that a rating in excess of 20 percent was not warranted following cessation of the temporary total rating.  See 38 C.F.R. § 20.201.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on this claim.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case (SOC) as to the issue of entitlement to a rating in excess of 20 percent for his lumbar spine disorder, and advise him of the time period in which to perfect an appeal as to this issue.

The case should then be returned to the Board for further appellate consideration, if an appeal is perfected.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


